Citation Nr: 0423171	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  91-47 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS).

3.  Entitlement to an initial evaluation in excess of 20 
percent for left CTS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1966 to 
February 1970.  He also had periods of active duty for 
training with the New York Army National Guard until November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 1991 and November 1998 rating decisions of the 
Department of Veterans Affairs (VA) Buffalo Regional Office 
(RO), which denied service connection for a left knee 
disability and right CTS and granted service connection for 
left CTS.  With respect to the latter, the veteran is 
contesting the initial rating.

By April 1993 and July 2003 rating decisions, the RO granted 
increased ratings of 10 and 20 percent, respectively, for 
service-connected left CTS.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

The Board remanded the issues on appeal in February 1992, 
August 1994, June 1995, November 1996, November 1997, May 
1999, and July 2003.  The Board will not detail the reasons 
for the previous remands at this time as the veteran has been 
sent copies of all Board actions taken thus far.  The Board 
notes, however, that the case was last remanded in July 2003 
in order to correct a procedural defect that arose following 
a change in law.  See Disabled American Veterans, infra (the 
holding in that case is discussed in the REMAND portion 
below).

The issues of entitlement to service connection for a left 
knee disability and entitlement to an increased rating for 
service-connected left CTS are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The evidence being at least in relative equipoise, the 
veteran's right CTS is shown to be related to his active duty 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his right CTS was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of entitlement to service 
connection for right CTS.  The Board is unaware of, and the 
veteran has not identified, any additional evidence which is 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.

Further, by December 1998 rating decision, February 2001 and 
July 2003 supplemental statements of the case, and September 
2002 letter, he and his representative have been notified of 
the evidence needed to establish the benefit sought, and via 
that letter and July 2003 supplemental statement of the case, 
he has been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA before initial RO consideration of his claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  As the RO's initial adjudication occurred before 
the enactment of VCAA, and VCAA notice is otherwise complete, 
current notice is sufficient.  Pelegrini II.

The Board notes that in its September 2002 letter, the RO 
instructed the veteran to respond within 30 days rather than 
the one-year period to which he is entitled.  See Paralyzed 
American Veterans, infra.  This discrepancy is immaterial 
regarding the issue of entitlement to service connection for 
right CTS because the decision herein is favorable.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's service medical records contain no mention of 
right CTS.  

His service medical records, however, do reflect a reported 
15-foot fall in May 1967 and injuries resulting from a motor 
vehicle accident in September 1968.

Bilateral CTS was diagnosed in or about November 1989.

April 1990 neurologic studies revealed bilateral median 
neuropathy at the level of the carpal ligament and possible 
C6-7 radiculopathy.  

By February 1991 rating decision, the RO granted service 
connection for left CTS.

On March 1993 VA peripheral nerves examination, the veteran 
reported a five or six year history of bilateral hand 
problems.  The examiner diagnosed bilateral CTS but indicated 
that an electrodiagnostic study would be necessary to confirm 
that diagnosis.  

March 1993 electromyography testing revealed very mild 
bilateral CTS as well as evidence of left C7 radiculopathy.

A January 1994 Medical Board Examination report indicated, in 
pertinent part, complaints of bilateral hand numbness.  The 
examiner noted a history of an automobile accident while the 
veteran was on active duty.  At that time, he suffered 
injuries to his shoulders and low back as well as a slight 
concussion and post concussion syndrome.  In February 1985, 
according to the report, the veteran complained of left hand 
and wrist pain.  

A February 1994 Medical Board document revealed a diagnosis 
of bilateral CTS.  Right wrist CTS was said to have had its 
onset in October 1992.  The Medical Board determined that the 
right CTS did not exist prior to service and that such 
condition was permanently aggravated thereby.

On May 1997 VA orthopedic examination, the veteran reported 
numbness in the right hand since 1985.  The examiner 
diagnosed bilateral CTS.  

A May 1997 VA progress note reflected bilateral hand numbness 
for seven or eight years.

On February 1998 VA examination of the peripheral nerves, the 
veteran stated that he developed carpal tunnel syndrome in 
1985 while operating a vehicle.  Operation of the vehicle 
required that he repeatedly move his wrists back and forth.  
The veteran complained of persistent bilateral wrist 
discomfort.  Pursuant to a physical examination, the examiner 
diagnosed bilateral CTS and opined that the etiology thereof 
was due to work that was done during g service.

On August 2000 VA medical examination, the examiner diagnosed 
bilateral CTS, evidence of cervical radiculopathy, and 
cervical spondylosis at C5-6 and C6-7.  The examiner did not 
provide an opinion regarding the etiology of CTS.

On February 2003 VA medical examination report, the examiner 
indicated that he had reviewed the claims file.  On 
examination, the veteran reported that in service, he fell 
and hurt his neck.  He stated that it was then that he 
developed hand symptoms bilaterally that have persisted.  He 
claimed decreased right hand strength and sensation.  The 
examiner indicated that the veteran's sensation was limited 
to digits one, two, and three.  The examiner diagnosed CTS 
with no signs of deformity of the hands.  The examiner opined 
that the veteran's service-connected disability was 
predominantly neurologic.  

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

A review of the record leaves no doubt that the veteran 
suffers from right CTS.  A current disability is a 
prerequisite for entitlement to service connection.  See 
38 C.F.R. § 3.303; Gilpin, supra.  In addition to a present 
disability, however, the evidence must reflect a nexus 
between that disability and service.  38 C.F.R. § 3.303.

The veteran did not receive treatment for right CTS in 
service, and there is scant evidence of right hand or wrist 
symptomatology in service.  The Board is cognizant of a 
reported fall in May 1967 and injuries resulting from a 
September 1968 automobile accident.  These events, however, 
have not been said to have caused a disability of the right 
hand or wrist.

Nonetheless, in the Board's view, the February 1994 Medical 
Board document reflecting that right CTS that did not exist 
before service and was aggravated thereby coupled with the 
February 1998 VA medical opinion suggesting a link between 
right CTS and service necessitate a conclusion that right CTS 
originated in service.  See 38 U.S.C.A. § 5107, 38 C.F.R. 
§ 3.102; Gilbert, supra.

The Board further observes that the February 2003 VA medical 
examination report appears to imply a nexus between right CTS 
and service.  That report appears to discuss right and left 
CTS interchangeably thereby suggesting common symptoms and a 
shared etiology.  Furthermore, the examiner concludes that 
"the veteran's service-connected disability" is 
predominantly neurologic.  The examiner did not specify left 
CTS, thereby intimating that both right and left CTS are 
related to service.

The Board observes that the evidence tying right CTS to 
service is neither overwhelming nor substantial.  The 
evidence, however, is at least in relative equipoise because 
there is some evidence of a nexus between right CTS and 
service and no conclusive evidence to the contrary.  That 
being the case, the veteran must prevail, and service 
connection for right CTS is granted.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.

ORDER

Service connection for right CTS is granted.


REMAND

The Board regrets the length of time entailed in the 
adjudication of the issues on appeal.  The matters herein 
have been in appellate status for many years, and the veteran 
has surely been inconvenienced by the lack of resolution.  
The Board emphasizes, however, that it is making every effort 
to comply with assistance and notification requirements as 
set forth under the governing law and regulations, and as 
interpreted by the Court, so as to afford the veteran every 
opportunity to prevail.

VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.

In September 2002, the RO sent the veteran a letter 
explaining his rights and responsibilities under VCAA.  In a 
decision promulgated in September 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
(Fed. Cir. 2003), the Court of Appeals invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court of 
Appeals made a conclusion similar to the one reached in 
Disabled American Veterans v. Disabled American Veterans 
veteran Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court of Appeals found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, when providing the veteran 
with notice as required by the VCAA, the RO must explain to 
the veteran that a full year is allowed to respond to a VCAA 
notice.

VCAA notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  Quartuccio, 
supra. 

The veteran's active duty service medical records do not 
reflect a left knee injury.  In May 1967, however, the 
veteran reported falling from a cliff, and in September 1968, 
he was involved in a motor vehicle accident.  A February 1994 
Medical Evaluation Board notation reflects bilateral 
degenerative arthritis of the knees.  The approximate date of 
origin was said to be October 1992.  The veteran's service-
connected disabilities include an anterior cruciate ligament 
deficient right knee, status post arthroscopy and 
degenerative joint disease of the lumbosacral spine with 
discogenic disease and mild spinal stenosis, L5-S1.  A VA 
orthopedic examination must be scheduled in order to 
determine the etiology of the veteran's left knee disability 
or disabilities, if any.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO must inform the veteran of the 
provisions of VCAA, the types of evidence 
necessary to establish his claims, as 
well as which evidence VA will obtain, 
which evidence he must provide, and which 
evidence VA will assist him in securing.  
Quartuccio, supra.  The RO must review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the holding in Paralyzed 
Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

3.  A VA orthopedic examination must be 
scheduled in connection with the 
veteran's claim of entitlement to service 
connection for a left knee disability.  
The examiner must diagnose all 
disabilities associated with the left 
knee and provide an opinion regarding the 
etiology of each such disability 
diagnosed.  The examiner must comment 
upon the relationship, if any, between 
all presently diagnosed left knee 
disabilities and the veteran's service-
connected low back and right knee 
disabilities.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  A rationale 
for all opinions and conclusions must be 
provided.  

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	N.R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



